DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/23/2020 has been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 3 appears to recite a limitation directed towards the embodiment shown in Figs. 7A and 7B, but claim 1 appears to exclude the Fig. 7A and 7B embodiment because the mating portion of the seal is required to be engageable with the mating surface of the first groove in claim 1, but the limitation in claim 3 of the insert between the seal mating portion and the mating surface of the first groove appears to prevent the mating portions of the seal from being engageable with the mating surface of the first groove.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: 
Claim 3 appears to recite a limitation directed towards the embodiment shown in Figs. 7A and 7B, but claim 1 appears to exclude the Fig. 7A and 7B embodiment because the mating portion of the seal is required to be engageable with the mating surface of the first groove in claim 1, but the limitation in claim 3 of the insert between the seal mating portion and the mating surface of the first groove appears to prevent the mating portions of the seal from being engageable with the mating surface of the first groove.
Appropriate correction is required.

Claim Objections
Claim 6 objected to because of the following informalities:  
While it is understood that the recited acute angle corresponds to theta in applicant’s Fig. 4, the claim language appears to be directed towards the obtuse angle formed by the mating portion 46 and the vertical surface 42. Applicant’s language should be revised so that there isn’t any confusion. The imaginary extended line from the vertical surface of the first end of the seal is the line the forms an acute angle with the mating portion 46 as seen in applicant’s Fig. 4.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 3, applicant’s specification and drawings do not disclose a groove having “a mating surface extending from the first vertical surface to the horizontal surface” and wherein “a mating portion [of the seal] at the first end engageable with the mating surface of the groove” as claimed in claim 1, in combination with “a mating insert, wherein the mating portion of the seal is substantially flat, and the mating insert is disposed between the mating surface of the groove and the mating portion of the seal” as claimed in claim 3. If there is a separate insert between the mating surface of the seal and the mating surface of the groove, then the mating portion of seal no longer appears to be engageable with the mating surface of the groove as required by claim 1.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 15, it is not understood how the limitation of “engaging a flange of the seal to the mating surface of the groove and sliding the spring seat onto the spring seat insert to expose the groove to the interior surface” should be construed as part of the method of assembling an assembly of claim 13 which already has a step of sliding the spring seat onto the spring seat insert. This claim appears to be stating that the method of assembling includes an incorrect assembly step that is shown in Fig. 6A and 6B which is what is meant by “expose the groove to the interior surface” of the spring seat insert. 
Applicant’s claim 16 appears to be contradictory to applicant’s claim 13 method. Applicant’s claim 13 states “a method of assembling an assembly….sliding the spring seat onto a spring seat insert to define a fluid chamber therebetween”, while applicant’s claim 16 states “further comprising engaging a flange of the seal to the mating surface of the groove to prevent sliding the spring seat onto the spring seat insert”. How can the step recited of claim 16 occur when in claim 13 the spring seat is already inserted onto the spring seat to define a fluid chamber therebetween? How can the seal both prevent and allow the sliding of the spring seat onto the spring seat insert? It is unclear how claim 16 reconciles with claim 13 and is therefore indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazmirski et al. (US 9272598), hereinafter ‘Kazmirski’.
	Regarding claim 13, Kazmirski implicitly discloses the method of assembling an assembly, comprising: inserting a seal into a groove of a spring seat; engaging a mating portion of the seal to a mating surface of the groove; sliding the spring seat onto a spring seat insert to define a fluid chamber therebetween; and sealing the fluid chamber from the groove with the seal (see Fig. 2B, in order for this device to be assembled, all of the recited method steps of claim 13 must be carried out, see the seal in the seal groove of spring seat 154 that is inserted onto spring seat insert 152 to form fluid chamber, the seal contacts the groove and therefore has a mating portion that mates with a mating surface of the groove).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazmirski et al. (US 9272598), hereinafter ‘Kazmirski’ in view of Lee (US 8616563).
Kazmirski discloses:
1. An assembly comprising a spring seat (154) including an interior surface and a wall, and a spring seat insert (152) including an exterior surface, an interior surface, and a second wall extending from the exterior surface to the interior surface, the spring seat slidable along the exterior surface of the spring seat insert to define an expandable fluid chamber between the second wall of the spring seat insert, the interior surface of the spring seat insert, the interior surface of the spring seat, and the wall of the spring seat, the assembly further comprising: 

a seal between the spring seat and the spring seat insert, the seal having a first end, a second end opposite the first end, (see Kazmirski Fig. 2B, 3B, all limitations above are mapped or apparent from the figures)
Kazmirski does not disclose a groove including a mating surface extending from the first vertical surface to the horizontal surface, or a seal including a mating portion at the first end engageable with the mating surface of the groove, and a first flange disposed at the second end engageable with the horizontal surface and the second vertical surface, and a second flange disposed at the second end engageable with the second vertical surface and the exterior surface of the spring seat insert, the first and second flanges arranged to prevent fluid from exiting the fluid chamber. 
However, Lee discloses a seal and seal groove that is structurally similar to applicant’s seal and groove seen in applicant’s Figs. 2-4. Lee discloses a groove having a first vertical surface, a horizontal surface, a mating surface extending from the first vertical surface to the horizontal surface, and a second vertical surface extending from the horizontal surface; and a seal between two structures, the seal having a first end, a second end opposite the first end, a mating portion at the first end engageable with the mating surface of the groove, a first flange disposed at the second end engageable with the horizontal surface and the second vertical surface, and a second flange disposed at the second end engageable with the second vertical surface and the exterior surface of the spring seat insert, the first and second flanges arranged to prevent fluid from exiting the fluid chamber (see annotated Lee fig. 5’; it should be noted that the term “engageable” does not appear to require the structures to be actually engaged, but rather capable of being engaged).


    PNG
    media_image1.png
    740
    1036
    media_image1.png
    Greyscale


Since Kazmirski remains silent as to the particular details of the seal and seal groove used in the spring seat, and since Lee discloses a suitable sealing arrangement equivalent, and simple substitution of one known element for another to obtain predictable results is an exemplary rationale that supports a conclusion of obviousness, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Kazmirski to have simply substituted the seals on the spring seat 154 with the sealing arrangement as taught by Lee Fig. 5’ that includes a groove having a first vertical surface, a horizontal surface, a mating surface extending from the first vertical surface to the horizontal surface, and a second vertical surface extending from the horizontal surface; and a seal between two structures, the seal having a first end, a second end opposite the first end, a mating portion at the first end engageable with the mating surface of the groove, a first flange disposed at the second end engageable with the horizontal surface and the second vertical surface, and a second flange disposed at the second end engageable with the second vertical 
	The combination of Kazmirski and Lee further renders obvious the following claims:
2. The assembly of claim 1, wherein the mating portion of the seal is chamfered, the mating surface of the groove is a chamfered surface, and the mating portion of the seal is shaped to mate with the mating surface of the groove (see annotated Lee Fig. 1’).  

3. The assembly of claim 1, further comprising a mating insert, wherein the mating portion of the seal is substantially flat, and the mating insert is disposed between the mating surface of the groove and the mating portion of the seal (applicant’s specification states that the mating insert may be integral with spring seat 54, which appears to allow the chamfered portion of the implemented seal groove in light of Lee to read on this ‘mating insert’ limitation).  

4. The assembly of claim 1, wherein the mating portion of the seal has a width, and the second end of the seal has a second width, and a ratio of the width to the second width is substantially 37 percent (the mating portion of the implemented seal of Lee appears to have a 37 percent ratio between the width of the mating portion to the width of the second end of the seal from the drawings; since applicant has not disclosed that having a 37 percent ratio of the width of the mating portion of the seal to the width of the second end of the seal solves any stated problem or is for any particular purpose and it appears that the modified device of Kazmirski implemented with the sealing arrangement in light of Lee would perform equally well having the width ratio as claimed by applicant, it would have been an obvious matter of design choice to modify the implemented sealing arrangement of Lee by utilizing the specified width ratio of 37 percent as claimed to yield a suitable and functioning seal).  




6. The assembly of claim 1, wherein the first end of the seal defines a vertical surface, and the mating portion defines an acute angle with the vertical surface of the first end of the seal (see annotated Lee Fig. 5’, annotated angle theta is an acute angle consistent with applicant’s Fig. 4;).  

7. The assembly of claim 6, wherein the acute angle is substantially 56 degrees (see annotated Lee Fig. 5’, annotated angle theta is an acute angle consistent with applicant’s Fig. 4, the angle appears to be substantially 56 degrees; 
since applicant has not disclosed that having an acute angle of substantially 56 degrees solves any stated problem or is for any particular purpose and it appears that the modified device of Kazmirski implemented with the sealing arrangement in light of Lee would perform equally well having the acute angle of substantially 56 degrees as claimed by applicant, it would have been an obvious matter of design choice to modify the implemented sealing arrangement of Lee by utilizing the specified acute angle of substantially 56 degrees as claimed to yield a suitable and functioning seal).  

8. The assembly of claim 1, wherein the seal is designed to seal the fluid chamber when the seal is in a first orientation and designed not to seal the fluid chamber in an orientation transverse to the first orientation (the implemented seal of Lee Fig. 5’ would not function as a seal when oriented in the transverse direction because it would not fit in the groove properly due to the chamfered mating surface and the form factor of the seal, the seal would behave in a manner similar to as seen in applicant’s Fig. 6A and 6B which are not properly seated and do not provide a sealing function in those orientations).  

9. The assembly of claim 1, wherein the first flange and the second flange are designed to prevent sliding of the spring seat along the spring seat insert when at least one of the 

10. The assembly of claim 1, wherein the seal is designed to allow sliding of the spring seat along the exterior surface of the spring seat insert when the seal is disposed in the groove in a first orientation and to prevent sliding of the spring seat along the exterior surface of the spring seat insert when the seal is disposed in the groove in an orientation transverse to the first orientation (the implemented seal of Lee Fig. 5’ would not function as a seal when oriented in the transverse direction because it would not fit in the groove properly due to the chamfered mating surface and the form factor of the seal, the seal would behave in a manner similar to as seen in applicant’s Fig. 6A and 6B which are not properly seated and do not provide a sealing function in those orientations, and would prevent sliding of the spring seat 154 of Kazmirski from sliding along the spring seat insert 152 of Kazmirski, in a manner similar to as seen in applicant’s Fig. 6A and 6B due to the seal groove and form factor similarities; and when properly mounted, the seal would allow relative sliding of the engaged structures as seen in Lee and Kazmirski).    

11. The assembly of claim 1, wherein the spring seat insert includes a fluid line (Kazmirski 158) that provides fluid to expand the expandable fluid chamber.  

12. The assembly of claim 1, wherein the groove is asymmetric (implemented sealing arrangement of Lee includes asymmetric groove as seen in Lee Fig. 5).  


  
14. The method of claim 13, wherein the spring seat insert includes an exterior surface, an interior surface, and a wall extending from the exterior surface to the interior surface, the method further comprising sliding the spring seat onto the spring seat insert to enclose the groove by the seal and the exterior surface of the spring seat insert (see Kazmirski, all structural limitations are apparent from Fig. 2A or 2B, and the seal groove is shown to be enclosed by the seal and the exterior surface of the spring seat insert 152).  

15. The method of claim 14, further comprising engaging a flange of the seal to the mating surface of the groove and sliding the spring seat onto the spring seat insert to expose the groove to the interior surface (when the sealing arrangement of Lee Fig. 5 is implemented into Kazmirski, the seals on the spring seat 154 of Kazmirski would be replaced by the sealing groove and seal of Lee Fig. 5; due to the structural similarities between applicant’s sealing configuration and the implemented sealing configuration, both would function similarly in that the modified device of Kazmirski in view of Lee is able to engage a flange of the seal to the mating surface of the groove and sliding the spring seat onto the spring seat insert to expose the groove to the interior surface; see also 112(b) rejection above).  

  
17. The method of claim 13, further comprising inserting the seal in a first orientation to allow sliding the spring seat onto the spring seat insert (when the sealing arrangement of Lee Fig. 5 is implemented into Kazmirski, the seals on the spring seat 154 of Kazmirski would be replaced by the sealing groove and seal of Lee Fig. 5; due to the structural similarities between applicant’s sealing configuration and the implemented sealing configuration, both would function similarly in that the modified device of Kazmirski in view of Lee is able to engage a flange of the seal to the mating surface of the groove and sliding the spring seat onto the spring seat insert to expose the groove to the interior surface).   

Claims 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazmirski in view of Edlund et al. (US 4709932), hereinafter ‘Edlund’.
Regarding claims 13 and 18, Kazmirski implicitly discloses a method of assembling an assembly, comprising: inserting a seal into a groove of a spring seat; engaging a mating portion of the seal to a mating surface of the groove; sliding the spring seat onto a spring seat insert to define a fluid chamber therebetween; and sealing the fluid chamber from the groove with the seal (see Kazmirski Fig. 2B, in order for this device to be assembled, one of ordinary skill in the art would recognize that all of the recited method steps of claim 13 must be carried out and are obvious to carry out, see the seal in the seal groove of spring seat 154 that is inserted onto spring seat insert 
Kazmirski does not disclose inserting a mating insert into the groove and then inserting the seal into the groove.  
However, Edlund discloses a sealing arrangement for hydraulic devices applicable to Kazmirski and the present application and therefore constitutes analogous art. Edlund teaches inserting a mating insert (Edlund 6) into the groove and the inserting the seal (Edlund 5) into the groove. Edlund teaches that its sealing configuration provides “a perfect barrier against both, leaking liquid and penetrating foreign bodies of all types” (Edlund, Col. 1 lines 44-48).
Since a perfect barrier against both leaking liquid and penetrating foreign bodies of all types is deemed beneficial, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Kazmirski to have used the sealing arrangement as taught by Edlund. It would have been further obvious to modify the device of Kazmirski as a mere matter of simple substitution of one sealing arrangement for another to only yield the predictable result of a functioning seal for the fluid chamber of Kazmirski. In light of the modification by Edlund, the device of Kazmirski would not utilize a sealing arrangement in which a mating insert is inserted into the groove and then the seal is inserted into the groove.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Devaud et al. (US 5539639) and Sahm et al. (US 5401053) disclose a hydraulic cylinder device similar to as claimed without the seal details
Stolle (US 10308090) discloses a hydraulic cylinder in the field of vehicle suspensions having structural similarities to Kazmirski and the present application, and therefore constitutes analogous art. Stolle teaches using seals having two flanges to prevent leakage of fluid from the hydraulic device (seals 14)

Miller et al. (US 20110115168) and Fern (US 3601419) discloses seal structure similar to applicant’s Fig. 7A
Kashima et al. (US 6454273) discloses mating surface groove extending from first vertical surface to horizontal surface.
Forster (US 10851865) discloses a groove with a BRI mating surface, and a seal with more than two prongs.
Nakagawa et al. (US 2019/0242480) discloses that it is known to have seals and seal grooves that facility assembly by preventing improper installation as seen in Figs 7A-7C

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163.  The examiner can normally be reached on M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        August 11, 2021